Citation Nr: 9901556	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  94-07 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for post 
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a hearing loss 
disability.


REPRESENTATION

To be determined


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



REMAND

The veteran served on active duty from October 1974 to April 
1976.

This appeal arose from a July 1992 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA), Regional 
Office (RO), which granted service connection for PTSD, 
assigning it a noncompensable evaluation, and which also 
denied service connection for a bilateral hearing loss 
disability.  This decision was confirmed and continued by 
rating decisions issued in May and October 1993 and May 1994.  
In July 1998, the Nashville, Tennessee, RO continued to deny 
the benefits sought by the appellant.

A review of the record indicates that the veteran had signed 
a VA Form 21-22, Appointment of Veterans Service 
Organization as Claimants Representative, in June 1993, 
which appointed the Texas Veterans Commission as his 
representative.  This representative submitted a VA Form 646, 
Statement of Accredited Representation in Appealed Case, in 
February 1994 in the veterans behalf.  However, sometime in 
1993, the veteran had moved to Tennessee.  A Supplemental 
Statement of the Case was issued in July 1998, which 
continued to deny the veterans claims.  The cover letter 
indicated that a copy of the statement had been forwarded to 
the Texas Veterans Commission.  A November 1998 VA Form 1-8, 
Certification of Appeal, noted that no updated VA Form 646 
was obtained because there was no Texas Veterans Commission 
representative at the Nashville RO.  The RO never made any 
attempt to inform the veteran that the Texas Veterans 
Commission could no longer represent him in the state of 
Tennessee and consequently never gave him the opportunity to 
appoint another representative.

In order to afford the veteran due process, this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
inform him that the Texas Veterans 
Commission no longer represents him since 
he resides in Tennessee.  He should then 
be asked whether he wishes to be 
represented.  A VA Form 21-22, 
Appointment of Veterans Service 
Organization as Claimants 
Representative, should be enclosed, so 
that, if he desires to be represented, he 
can designate a representative.

2.  If the veteran appoints a new 
representative, the RO should then 
forward the claims folder to the 
designated representative for comment.

The claims folder should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
appellant is free to furnish additional evidence while his 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
